ICJ_053_Namibia_UNSC_NA_1971-01-26_ORD_03_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGAL CONSEQUENCES FOR STATES OF THE
CONTINUED PRESENCE OF SOUTH AFRICA IN
NAMIBIA (SOUTH WEST AFRICA)
NOTWITHSTANDING SECURITY COUNCIL
RESOLUTION 276 (1970)

(REQUEST FOR ADVISORY OPINION)

ORDER No. 3 OF 26 JANUARY 1971

1971

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CONSEQUENCES JURIDIQUES POUR LES ETATS DE
LA PRESENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RÉSOLUTION 276 (1970)

DU CONSEIL DE SÉCURITÉ

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE No 3 DU 26 JANVIER 1971
Official citation:

Legal Consequences for States of the Continued Presence of South Africa

in Namibia (South West Africa) notwithstanding Security Council Reso-

lution 276 (1970), Order No. 3 of 26 January 1971, I.C.J. Reports 1971,
p. 9.

Mode officiel de citation:

Conséquences juridiques pour les Etats de la présence continue de l Afrique

du Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276

(1970) du Conseil de sécurité, ordonnance n° 3 du 26 janvier 1971, CLIJ.
Recueil 1971, p. 9.

 

Node vente: 350

 

 

 
‘COUR INTERNATIONALE DE JUSTICE

ANNÉE 1971 1971
26 janvier
. Rôle général
26 janvier 1971 n° 53

CONSEQUENCES JURIDIQUES POUR LES ETATS DE
LA PRESENCE CONTINUE DE L’AFRIQUE DU SUD
EN NAMIBIE (SUD-OUEST AFRICAIN)
NONOBSTANT LA RESOLUTION 276 (1970)

DU CONSEIL DE SECURITE

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE
(n° 3 du 26 janvier 1971)

Présents: Sir Muhammad ZAFRULLA KHAN, Président; M. AMMOUN,
Vice-Président; sir Gerald FITZMAURICE, MM. PADILLA NERVO,
FORSTER, GROS, BENGZON, PETRÉN, LACHS, ONYEAMA, DILLARD,
IGNACIO-PINTO, DE CASTRO, JIMENEZ DE ARÉCHAGA, juges;
M. AQUARONE, Greffier.

La Cour,

Ainsi composée,

Après délibéré en chambre du conseil,
Vu l’article 48 du Statut de la Cour,

Rend l'ordonnance suivante:

Vu Vexposé écrit présenté par le Gouvernement de la République
sud-africaine le 19 novembre 1970, où des objections sont faites à la
participation de certains membres de la Cour a la présente procédure,
NAMIBIE (SUD-OUEST AFRICAIN) (ORDONNANCE 26 I 71) 10

La Cour

Par dix votes contre quatre,

Décide,

En ce qui concerne M. Morozov, juge, de ne pas faire droit à l’objec-
tion soulevée. .

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le vingt-six janvier mil neuf cent soixante et onze en
quatorze exemplaires, dont l’un restera déposé aux archives de la Cour,
un autre sera transmis au Secrétaire général de l'Organisation des
Nations Unies et les autres seront transmis aux gouvernements des
Etats suivants: Afrique du Sud, Etats-Unis d'Amérique, Finlande,
France, Hongrie, Inde, Nigéria, Pakistan, Pays-Bas, Pologne, Tchéco-
slovaquie, Yougoslavie.

Le Président,
(Signé) ZAFRULLA KHAN.

Le Greffier,
(Signé) S. AQUARONE.
